NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MILLENNIUM DENTAL TECHNOLOGIES, INC.,
Plaintiff~Appellant, '
V.
FOTONA D.D.,
Defendo:n,t-Appellee.
2010-1428 __
Appeal from the United States District C0urt for the
Centra1 District of Calif0rnia in case n0. 09-CV-1792,
Judge Manue1 L. Real.
ON MOTION
Bet`ore GAJARsA, MAYER, and PR0sT, Circui.»: Ju,dges.
GAJARSA, Circuit Judg‘e.
0 R D E R
Mi11ennium Denta1 TechnoI0gies, Inc. (Mi11enniun1)
moves for a stay, pending disposition of this appeal, of the
district c0urt’s Septe1nber 30, 2010 Order and February '7,

l\/llLLENNIU`M DENTAL V FOTONA DD 2
2011 contempt proceedings Fotona D.D. (Fotona) op-
poses. 1 Millennium moves for leave to tile a reply
The power to stay an injunction pending appeal is
part of a court’s "‘traditional equipment for the admini-
stration of justice.”’ Nken v. H0lder, 129 S.Ct. 1749, 1757
(2009) (citing Scripps-H0ward Radi0, Inc. v. FC'C', 316
U.S. 4, 9-10 (1942)). A stay, however, is not a matter of
right but instead an exercise of judicial discretion. Nken,
129 S.Ct at 1761. The party requesting a stay bears the
burden of showing that the circumstances justify an
exercise of that discretion based on consideration of four
factors, the first two of which are the most critical: (1)
whether the stay applicant has made a strong showing
that he is likely to succeed on the merits; (2) whether.the
applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilton v. Braun,skil1.", 481 U.S.
770, 776 (1987).
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Millennium has met
its burden to obtain a stay of the district court’s Septem-
ber 30, 2010 Order enforcing a settlement agreement
between the parties.
Accordingly,
IT Is ORDERE:o THAT:
The motions are granted.
1 This court previously issued an order stating
“[t]he district court should hold in abeyance its contempt
proceedings pending this court’s ruling on the motion to
stay."

3 MILLENN"lUM DENTAL V. FOTONA DD
JUN 22 2011
Date
ccc James S. Azadian, Esq.
Philip J. GraVes, Esq.
FOR THE COURT
/s/ Jan Horbal_v
J an Horbaly
Clerk
§
§§
11
§5"2
150 1-fm
~=_z¥W
JUN
ms F0n
soon
2011
1AN HDRBALY
no
CLERK